Tenney, J.
The defendant relies upon his discharge in bankruptcy to defeat this action. If this is successfully impeached, the plaintiffs are entitled to recover. They attempt to do this by proof of a wilful omission of the defendant to enter upon his schedule of assets a certain note against Jay S. Putnam & Co., alleged in the plaintiff’s specification to belong to the defendant. To support this ground they introduced evidence, that in 1830, the defendant entered upon a parcel of unimproved land, belonging to one Houlton, erected buildings and made other improvements thereon to the value of from $ 1000 to $ 1300; he resided on the land and paid the taxes that in 1840, Houlton conveyed the land with the improvements to Putnam & Co., and took therefor, their note for $ 1300; and in the same year Putnam & Co. conveyed the land and improvements to one Doyle for the consideration of $1000, $300 of which was discharged by a debt owed by the defendant to Doyle before his bankruptcy, without any objection of the defendant, and the balance was accounted for to the defendant by Putnam & Co.; and in the spring of 1844, Putnam & Co. received their note from Houlton without consideration or promise for value. The plaintiffs also adduced evidence tending to show, that the defendant participated in negotiating the sale to Putnam & Co., and that it was understood between Houlton and the defendant, that the former held the land and improvements, and the note received therefor, for *159the use of the latter. But no evidence was offered by the plaintiff, that the defendant ever had a deed of the land, or written agreement, declaration of trust, or other writing from Houlton in relation thereto, or to the note.
The defendant’s petition in bankruptcy was filed on May 25, 1842, and the discharge obtained Dec. 13, 1843.
The instructions of the Court to the jury required them to find the discharge void, if the omission to include in the schedule, the note against Putnam & Co. was designed, and if the defendant was equitably entitled to the whole or a part of that note; that he had an equitable interest in the note, if he had such in the land, for which the note was given ; and that he had an equitable interest in the land, if he had paid money therefor. The jury must have understood, that the discharge was valid as a defence, or otherwise, according as they should find, whether the defendant had or had not made payments for the land, the title of which had never been in him, if the omission was wilful.
It does not appear, under what agreement the defendant occupied the land, and made the improvements, or whether there was any contract between him and Houlton, upon the subject of his occupation ; and without such evidence it could not be known fully what were their respective rights. If the defendant was at first a disseisor, he may have acquired a legal interest in the improvements, and payments may have been made subsequently, in order to obtain a title to the land by virtue of some contract. Or he may have occupied the land from the first in submission to the rights of Houlton, and paid money or its equivalent under an agreement between them. Whether he would have a legal or equitable interest in the land, or in the note, would be determined by the evidence and the finding of the jury, under proper instructions from the Court.
If the note against Putnam & Co., was outstanding and unpaid, at the time the defendant filed his petition in bankruptcy, and was wholly or partially the property of the defendant, there certainly would have been a propriety in entering *160it upon the schedule of assets, and stating the interest of the defendant therein. But if the note had been paid in full prior to the filing of the petition, though not actually in the possession of the makers; or if paid to the defendant so far as he had an interest therein, it would be otherwise. And the evidence of the plaintiff would seem to authorize the conclusion, that the note was in one or the other of these conditions. But if it were unpaid when the petition was filed, an equitable interest of the defendant would not necessarily follow from the fact that he had paid money or its equivalent for the land. The jury were required by a rule of law, to pronounce the discharge void, and therefore not a good defence, if they found certain facts, which alone would not be sufficient for such a purpose. Exceptions sustained.